Citation Nr: 1120184	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  05-36 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for folliculitis, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDING OF FACT

The Veteran's folliculitis or dermatitis is not related to active military service.


CONCLUSION OF LAW

The Veteran does not have folliculitis/dermatitis, to include as due to herbicide exposure, that was incurred in or aggravated by active military service; nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Background

The Veteran served on active duty from December 1965 to September 1967.  His duty included service in the Republic of Vietnam from August 1966 to September 1967.  The Veteran's personnel records show that he engaged in combat during his service in Vietnam.  The Veteran alleges that he suffers from a skin disorder that is related to his military service, to include due to herbicide exposure.  

The Veteran's service treatment records (STRs) are negative for treatment of any type of skin problems.  The Veteran's induction physical examination of December 1965 is negative for any abnormalities of the skin.  Further, the Veteran did not report any type of problems on his accompanying Report of Medical History.  The Veteran's September 1967 separation physical examination is also negative for any findings of a skin abnormality and/or condition.  The Veteran again did not report any type of skin diseases on his history form.

The Veteran was given an enlistment examination for the Army National Guard in January 1987.  The examination was negative for findings of a skin disorder.  As with his prior history reports, the Veteran said he had no history of a skin disease.  

The Veteran submitted his claim for benefits in December 2003.  At that time he alleged that his skin disorder had its onset in service.  He listed post-service treatment from a Dr. Hess but did not further indentify the individual.

The agency of original jurisdiction (AOJ) wrote to him and asked that he identify sources of relevant medical records in February 2004.  The Veteran did not respond to the letter.

He was afforded a VA skin examination in April 2004.  The Veteran said he had had sores on his head and both upper arms since 1968.  He reported frequent itching at the site of his skin lesions.  The Veteran reported he had consulted two dermatologists, Dr. Hess and Dr. Fondak, for his complaints over the last two years.  He said they were unable to diagnose his skin condition and he had not received any specific treatment.  The examiner provided a diagnosis of folliculitis of the scalp and upper arms.  He did not provide an opinion as to the etiology of the folliculitis.

The Veteran's claim for service connection was denied in June 2004.  He submitted his notice of disagreement (NOD) in November 2004.  In regard to his VA examination he said that the examiner recorded his history incorrectly.  The Veteran said he had seen Dr. Fondak on numerous occasions over 20 years in an effort to diagnose and treat or control his skin lesions.  

The Veteran submitted lay statements from his wife and daughter, as well as from an individual, D.F., at his longstanding employer, with his substantive appeal in November 2005.  The statement from D.F. related to the Veteran's symptoms of posttraumatic stress disorder (PTSD).  The statement from his daughter also focused on her observations of the Veteran and his PTSD symptoms.  She noted that the Veteran would pick at areas on his skin until they would bleed but did not provide any information that the Veteran had had a skin disorder since service or that a skin disorder was related to service.  The Veteran's wife also focused her statements on the Veteran's PTSD symptomatology with some comments regarding his left knee.  She did not address his claimed skin disorder.  

The AOJ wrote to the Veteran in November 2005.  His request for a local hearing was acknowledged.  He was also provided with a form that allowed him to indicate whether all available evidence had been obtained in support of his claim.  The Veteran returned the form with the block checked that there were outstanding private records relating to his claim.  He also submitted a VA Form 21-4142, Authorization for Release of Information, identifying the records as relating to treatment received from Dr. A. Fondak for the period from 1968 to the present.  

The AOJ wrote to Dr. Fondak in December 2005.  The AOJ requested treatment records for the Veteran for the period from January 1969 to the present.  The AOJ received a reply that same month.  Dr. Fondak's office provided treatment records for the years 1994 to 1996.  The records show the Veteran's status as a beneficiary under his wife's insurance as of March 1988.  It is not clear if the treatment entry is dated for that time; however, it was unrelated to his claimed skin disorder.  The Veteran reported excessive sweating under his arms.

The records show a diagnosis of folliculitis of the scalp in August 1994.  The Veteran was treated for prurigo nodularis of the scalp in July 1996.  The entries contained minimal information regarding the Veteran's symptoms, the diagnostic impressions, and treatment provided.  There were no statements or findings to indicate a longstanding skin disorder or to relate any current diagnosis to the Veteran's military service.

The Veteran and his wife testified at a hearing at the AOJ in May 2006.  The Veteran testified that he was retired from his employment of approximately 40 years.  In regard to his folliculitis, the Veteran said he did not remember exactly when it started, but that it started after he got out of service.  (Transcript p. 14).  He then testified as to his symptoms.  He said he had gone to Dr. Fondak a number of times for treatment.  He said the doctor never really explained what his condition was.  He said he also saw another private dermatologist, Dr. Hess.  She had treated him without a diagnosis.  He said he could not remember but that he believed his skin disorder started one to three years after service.  He was definite the onset was after service in response to several questions.  

The AOJ wrote to the Veteran in August 2006.  The letter advised the Veteran to sign a VA Form 21-4142 for any outstanding private records that could be obtained to support his claim or to submit the records himself.  The Veteran responded that same month.  He said he did not receive any treatment from VA.  He also said he had submitted all the evidence he had in the case.

Despite the Veteran's assertion of no VA treatment, VA treatment records for the period from April 2004 to October 2006 were associated with the claims folder in October 2006.  An entry from September 2006 noted that the Veteran was being seen to establish care within the VA system.  A skin examination noted scattered, circular, erythematous based macules that had flaking skin.  

The Veteran was issued a supplemental statement of the case (SSOC) in October 2006.  The SSOC informed the Veteran of the limited content of the records from Dr. Fondak, to include the first entry regarding a skin disorder as being dated in 1994.

Records from St. Vincent Health/St. Joseph Hospital, dated in December 2006, were received in January 2007.  The records related to the Veteran's PTSD.

The Board remanded the Veteran's claim in December 2009.  The Board noted that the Veteran's STRs were negative for evidence of a skin disorder.  The Board further noted that the limited records from Dr. Fondak provided evidence of treatment from 1994 to 1996.  Finally, the Board acknowledged his lay statements of symptoms since service and remanded the case for an examination and opinion.

The AOJ wrote to the Veteran in December 2009.  He was again advised to identify evidence that could be obtained on his behalf or to submit medical evidence in support of his claim.  The Veteran did not respond to the letter.

VA records for the period from April 2004 to November 2009 were associated with the claims folder in December 2009.  A number of the entries were duplicates of records already received.  No skin problems were noted on examination in April 2007.  He was seen again in November 2009 with no complaints regarding a skin disorder.

The Veteran was afforded a VA examination in June 2010.  The examiner noted he had reviewed the claims folder and prior VA examination of April 2004.  The Veteran told the examiner he developed an itchy scalp rash in the 1970s.  The Veteran reported seeing a private dermatologist who provided him topical medication that did not help.  He saw a second dermatologist in the 1990s and again received a topical medication that did not help.  The Veteran said that he noticed occasional lesions on his forearms several years after he developed his scalp lesions.  The Veteran reported he was never seen by VA for his skin complaints.  

The examiner provided a diagnosis of dermatitis of the scalp and upper extremities.  He said there was no current evidence of folliculitis.  The examiner also stated that it was less likely than not that the current skin disorder (dermatitis) was caused by the Veteran's military service.  The examiner stated that the disorder was not present until several years after service in the 1970s.  He noted that the STRs, to include the September 1967 and January 1983 [sic] physical examinations, were negative for any indication of a skin disorder by way of examination or reported history submitted by the Veteran.  Finally, the examiner said that there was no widely accepted current body of medical evidence that would link any type of dermatitis of this nature to military service during the Veteran's period of service, or to exposure to Agent Orange or other herbicides used during that period of time.

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

Certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even though there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) (2010) are met.  See 38 U.S.C.A. § 1116 (West supp. 2010); 38 C.F.R. § 3.309(e) (2010).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include, inter alia, chloracne.  For service connection to be granted for the skin disorder of chloracne, it must be manifested to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2010).  A veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to the contrary.  Id.

Evidence of record shows that the Veteran was engaged in combat during his service in the Republic of Vietnam.  In that case, if an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  "Satisfactory evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Section 1154(b) allows combat veterans, in certain circumstances, to use lay evidence to establish the incurrence of a disease or injury in service.  "However, the provisions of section 1154(b) do not provide a substitute for medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Section 1154(b) serves only to relax the evidentiary burden to establish incurrence of a disease or injury in service.  Id.

At the outset it should be noted that the Veteran does not have chloracne.  There is no evidence of record to establish a diagnosis of the disease at any time, either during or since service.  Folliculitis and dermatitis are not presumptive diseases related to exposure to herbicides in Vietnam.  Therefore, there is no basis to consider the Veteran's claim for service connection on a presumptive basis due to herbicide exposure.  Further, the Veteran does not allege the onset of his symptoms during service, especially during a period of combat.  Thus, there is no basis for consideration of his having developed the disorder without being able to be treated due to combat conditions.

The Veteran has testified and submitted lay statements to the effect that he developed symptoms of a skin disorder several years after service.  As noted, his STRs are negative for evidence of a skin disorder during service to include at the time of his separation physical examination in September 1967.  The National Guard enlistment physical examination of January 1987 was also negative.  The Veteran reported no history of a skin disorder on his medical history form in 1967 and, most notably, on his medical history form in 1987.

The Veteran has said he sought treatment in the 1970s but has not identified any source of treatment records for that period nor has he provided any evidence of the treatment at that time.  He did say he received treatment in the 1990s and the limited records from Dr. Fondak show treatment in 1994 and 1996 without any evidence to link the then-diagnosed folliculitis to service.  The Veteran said he also received treatment from a Dr. Hess but has not provided any records of that treatment and has not authorized VA to obtain those records.  

The only evidence in support of the Veteran's claim are his lay statements.  In Buchanan v. Nicholson, 415 F.3d 1331, 1337 (Fed. Cir. 2008), the Federal Circuit held that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Indeed, "'competent lay evidence can be sufficient in and of itself'" to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (quoting Buchanan, 451 F.3d at 1355).  Further, a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms. Id. at 1377.  

Even where competent lay testimony is offered, it is ultimately the Board's responsibility to evaluate the probative value of all evidence of record, lay or otherwise.  See Caluza, 7 Vet. App. at 506 (holding that the Board "must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence").  The Board is entitled to "weigh the absence of contemporaneous medical evidence against the lay evidence of record."  Buchanan 451 F.3d at 1337.  

In this case, there is no evidence of a chronic disease in service.  There is no evidence of a chronicity of symptoms in service.  As noted, the Veteran has related the onset of his skin complaints as being after his military service.  Even conceding that the Veteran began receiving treatment for his skin lesions in the 1970s, there is no competent evidence of record to link a claimed disorder, whether it be folliculitis or dermatitis, to his military service.  The Veteran is not competent to make such a nexus and the VA examiner of June 2010 provided a considered opinion wherein he concluded that the Veteran's skin disorder was not related to military service or herbicide exposure.  

Unlike the facts in Barr v Nicholson, 21 Vet. App 303 (2007), where the veteran was said to be competent to identify a disability of varicose veins, or in Jandreau a dislocated shoulder, this Veteran's disorder did not manifest itself in service.  For the same reason, the Federal Circuit's opinion in Davidson v. Shinseki,  581 F.3d 1313 (Fed. Cir. 2009) is unavailing in this case.  The claim requires competent medical evidence to link the current disorder, a disorder developed after service, to the Veteran's period of active military service.  The only medical evidence of record to address that issue is against such a finding.  The Veteran's claim for service connection must be denied.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for granting service connection.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

During the pendency of this appeal, the Court, issued a decision in March 2006 in the case of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

The Veteran's claim for service connection was received in December 2003.  The AOJ wrote to him in February 2004.  The Veteran was advised of the evidence required to substantiate his claim for service connection.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  The AOJ further advised the Veteran on the types of evidence he could submit that would support his claim for service connection.  He was also asked to submit any medical evidence that he had.

The Veteran did not respond to the letter.  He was afforded a VA examination in April 2004.  His claim was denied in June 2004.

The Veteran submitted his NOD in November 2004.  He provided specific comments as to why he believed the rating decision was in error and disputed elements of the April 2004 examination report.  He was issued a statement of the case in September 2005.  He perfected his appeal in November 2005.  

The AOJ provided the notice addressed by the Court in Dingess in March 2006.  

The Veteran and his wife testified in support of his claim in May 2006.  He testified as to the onset of his disorder after service.  

The AOJ again wrote to the Veteran in August 2006.  He was informed of the need to provide evidence to support his claim for service connection.  He was again advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  The letter included the Dingess elements regarding effective dates and how disability ratings are determined.

In August 2006, the Veteran responded that he had no additional evidence to submit.  

The Veteran's claim was re-adjudicated in October 2006 and again in August 2007.  His claim for service connection remained denied.  The AOJ issued a SSOC that informed the Veteran of the basis for the continued denial of his claim in October 2006, and August 2007, respectively.  

The Board remanded the case for additional development in December 2009.  The AOJ wrote to the Veteran that same month.  He was asked to submit medical evidence in support of his claim and to sign enclosed authorization forms for the AOJ to obtain evidence on his behalf.  The Veteran did not respond to the letter.

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  From the outset he demonstrated actual knowledge of what was required to establish service connection as evidenced by his statements and testimony and the submission of specific evidence he believed supported his claim.  He also identified Dr. Fondak as a source of medical evidence and authorized the AOJ to obtain his medical records.  Thus, the Board is satisfied that the duty to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his STRs, personnel records, private and VA treatment records, as well as statements from the Veteran and others.  He and his wife testified at a hearing at the AOJ in May 2006.  The Veteran was afforded VA examinations.  The Board remanded the case for additional development.

As noted, the Veteran was afforded VA examinations.  The examinations were adequate upon which to base a determination as they identified the existence of a current disorder.  The examiner of June 2010 was asked to provide a nexus opinion and provided the requested opinion with an adequate rationale.  See 38 C.F.R. § 3.326 (2010); see also Barr, 21 Vet. App. at 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.


ORDER

Entitlement to service connection for folliculitis/dermatitis, to include as due to herbicide exposure, is denied.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


